DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 05/13/2022 has been entered. Claims 1-2, 7, 16, 18-30, and 33 remain pending in the application. 
Applicants amendments to the claims have overcome the rejections previously set forth in the Non-Final Office Action mailed on 02/14/2022.  

Election/Restrictions
Claim 1 is allowable. Claims 7, 26, 28 and 30, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the species, as set forth in the Office action mailed on 01/07/2020, is hereby withdrawn and claims 7, 26, 28 and 30 are  hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Lefkowitz on 06/14/2022.

The application has been amended as follows: 

In the claims:

Claim 1.  A compound having the formula: 

    PNG
    media_image1.png
    178
    303
    media_image1.png
    Greyscale

wherein L1 is O; 
wherein RB, RB’, RC, and RD, each represents mono to a maximum allowable substitutions, or no substitution; 
wherein each RB and RB’ is independently hydrogen, deuterium, nitrile, or a substituent selected from the group consisting of alkyl, cycloalkyl, aryl, heteroaryl, fluorinated variants thereof, and deuterated variants thereof, which may be further substituted by one or more alkyl, cycloalkyl, aryl, heteroaryl, nitrile, fluorinated variants thereof, or deuterated variants thereof; 
wherein each RD is independently selected from the group consisting of hydrogen, deuterium, alkyl, cycloalkyl, aryl, fluorinated variants thereof, and deuterated variants thereof, which may be further substituted by one or more alkyl, cycloalkyl, aryl, fluorinated variants thereof, or deuterated variants thereof;
wherein R is alkyl, partially or fully fluorinated alkyl or cycloalkyl, partially or fully fluorinated alkyl or cycloalkyl or a combination of both;
wherein each RA is independently selected from the group consisting of hydrogen, alkyl, [[or]] cycloalkyl, partially or fully fluorinated alkyl or cycloalkyl, partially or fully fluorinated alkyl or cycloalkyl or a combination of both, and at least one RA is not hydrogen; and

wherein each RC is independently H or aryl which can be partially or fully deuterated, and which can be substituted by alkyl, aryl, partially or fully fluorinated alkyl or cycloalkyl, partially or fully fluorinated alkyl or cycloalkyl or a combination of both.

Claim 16.  An organic light emitting device (OLED) comprising:
an anode;
a cathode; and
an organic layer, disposed between the anode and the cathode, comprising a compound having the formula: 

    PNG
    media_image1.png
    178
    303
    media_image1.png
    Greyscale

wherein L1 is O; 
wherein RB, RB’, RC, and RD, each represents mono to a maximum allowable substitutions, or no substitution; 
wherein each RB and RB’ is independently hydrogen, deuterium, nitrile, or a substituent selected from the group consisting of alkyl, cycloalkyl, aryl, heteroaryl, fluorinated variants thereof, and deuterated variants thereof, which may be further substituted by one or more alkyl, cycloalkyl, aryl, heteroaryl, nitrile, fluorinated variants thereof, or deuterated variants thereof; 
wherein each RD is independently selected from the group consisting of hydrogen, deuterium, alkyl, cycloalkyl, aryl, fluorinated variants thereof, and deuterated variants thereof, which may be further substituted by one or more alkyl, cycloalkyl, aryl, fluorinated variants thereof, or deuterated variants thereof;
wherein R is alkyl, partially or fully fluorinated alkyl or cycloalkyl, partially or fully fluorinated alkyl or cycloalkyl or a combination of both;
wherein each RA is independently selected from the group consisting of hydrogen, alkyl, [[or]] cycloalkyl, partially or fully fluorinated alkyl or cycloalkyl, partially or fully fluorinated alkyl or cycloalkyl or a combination of both, and at least one RA is not hydrogen; and

wherein each RC is independently H or aryl which can be partially or fully deuterated, and which can be substituted by alkyl, aryl, partially or fully fluorinated alkyl or cycloalkyl, partially or fully fluorinated alkyl or cycloalkyl or a combination of both.

Claim 16.  A consumer product comprising n organic light emitting device (OLED) comprising:
an anode;
a cathode; and
an organic layer, disposed between the anode and the cathode, comprising a compound having the formula: 

    PNG
    media_image1.png
    178
    303
    media_image1.png
    Greyscale

wherein L1 is O; 
wherein RB, RB’, RC, and RD, each represents mono to a maximum allowable substitutions, or no substitution; 
wherein each RB and RB’ is independently hydrogen, deuterium, nitrile, or a substituent selected from the group consisting of alkyl, cycloalkyl, aryl, heteroaryl, fluorinated variants thereof, and deuterated variants thereof, which may be further substituted by one or more alkyl, cycloalkyl, aryl, heteroaryl, nitrile, fluorinated variants thereof, or deuterated variants thereof; 
wherein each RD is independently selected from the group consisting of hydrogen, deuterium, alkyl, cycloalkyl, aryl, fluorinated variants thereof, and deuterated variants thereof, which may be further substituted by one or more alkyl, cycloalkyl, aryl, fluorinated variants thereof, or deuterated variants thereof;
wherein R is alkyl, partially or fully fluorinated alkyl or cycloalkyl, partially or fully fluorinated alkyl or cycloalkyl or a combination of both;
wherein each RA is independently selected from the group consisting of hydrogen, alkyl, [[or]] cycloalkyl, partially or fully fluorinated alkyl or cycloalkyl, partially or fully fluorinated alkyl or cycloalkyl or a combination of both, and at least one RA is not hydrogen; and

wherein each RC is independently H or aryl which can be partially or fully deuterated, and which can be substituted by alkyl, aryl, partially or fully fluorinated alkyl or cycloalkyl, partially or fully fluorinated alkyl or cycloalkyl or a combination of both.

Claim 26: The compound of claim 1, wherein D is selected from the group consisting of hydrogen, alkyl, partially and fully deuterated alkyl, and partially and fully fluorinated alkyl. 

Claim 33: For Claim 32, remove the entry shown below from the table (second row of the third page of the claim).  

    PNG
    media_image2.png
    758
    705
    media_image2.png
    Greyscale


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

The instant claims are drawn to organometallic platinum complexes of a specific structure with select substituents required at multiple positions on the ligands, an OLED comprising such a compound and a consumer product comprising the OLED. A search of the prior art did not identify these inventions.

The closest prior art corresponds to Li et al (US 2015/0105556) (Li). Li teaches platinum complexes of the formulae shown below that broadly include those instantly claimed but does not exemplify any of the specifically claimed compounds.  

    PNG
    media_image3.png
    227
    639
    media_image3.png
    Greyscale


Applicant has, by way of a data presented both in the instant specification and in declarations under 37 CFR 1.132, demonstrated that the selection of specific compounds as claimed from among the much broader genus of compounds disclosed by Li gives rise to large improvements in the properties of the compounds, specifically the full width half max or FWHM (nm) which is a measure of how narrow the emission band is of the material and therefore corresponds to emission color purity, in comparison to unclaimed compounds of Li. Li, alone or in combination with the prior art as a whole, does not provide sufficient motivation to select the specific substituents that Applicant has claimed with an anticipation of realizing such an improvement in compound properties. By way of the specification and declaration, Applicant has demonstrated a variety of compounds that show such improvements when representative members of the other variable substituents are present or absent as instantly claimed and therefore the data are considered to be commensurate in scope with the claimed subject matter. 

Claims 1-2, 7, 16, 18-30, and 33 allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Examiner, Art Unit 1786